DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 11/11/2020 is acknowledged.
Claims 13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species II, III, IV and V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt (US 2015/0209811).
Regarding claim 1, Ophardt discloses a foam dispenser (10) comprising: a pump mechanism that mixes a liquid with air to generate foam (see fig.14), the pump mechanism comprising: a first stage pump (70, 170) that delivers the liquid (via 70) and a first volume of the air (via 170) through a first foam generator (164) to generate a first foam ([0106]); and a second stage pump (270) that delivers the first foam (from 164) 
Regarding claim 2, Ophardt discloses the first stage pump comprises a high pressure valve (via 102, see lower end of 70 in fig.14) that regulates fluid flow through the first foam generator; and wherein the high pressure valve prevents fluid from flowing past the high pressure valve unless the fluid is at or above a threshold pressure (see [0068], in operation, pressure in reservoir 13 must be higher than fluid above 102 in order to open the valve and vice versa in closing the one way valve).  
Regarding claim 3, Ophardt discloses the first stage pump pressurizes the liquid and the first volume of the air up to at least the threshold pressure when the pump mechanism is activated (the threshold pressure is prior to activation when 102 is in a closed position).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ophardt (US 2015/0209811). 
 	Ophardt discloses the first stage pump delivers the liquid and the first volume of the air to the first foam generator at a pressure that is above atmospheric pressure (see [0108], air is withdraw from atmosphere via air pumps 170, 270 and 370 and the foam 
Ophardt is silent in disclosing the first stage pump delivers the liquid and the first volume of the air to the first foam generator at a pressure that is at least 0.5/ and or 1.5 bar above atmospheric pressure. From the above foregoing it appears that the first stage pump delivers the liquid and the first volume of the air to the first foam generator at a pressure that is above atmospheric pressure. Applicant has not disclosed that having a pressure of 0.5/ and or 1.5 bar above atmospheric pressure solves any stated problem or is for any particular purpose other than operating a proper foam dispensing device that the device of Ophardt performs the same end result in producing foam at approximately the same pressure values. Moreover, it appears that the device of Ophardt would perform equally well with the pressure values as cited in the above. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure of 0.5/ and or 1.5 bar above atmospheric pressure because such a range of pressure do not appear to provide any unexpected results.
Allowable Subject Matter
Claims 4-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing some significant pertinent structures or features to the applicant’s claimed invention with regard to double screens foam producing air and liquid pumps: Criswell (US 2007/0251953) and Arminak (US 2008/0093386). It also appears that the disclosure of this instant application pursues additional species and method claims that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754